DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:The controller is configured to in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 3 – 10 are interpreted under 35 U.S.C. 112 (f) due to dependency of claim 1 for similar reasons as discussed above.

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with the Patent Agent, Tatsuya Sawada, on 4/28/2022.

the Applicant has agreed to FURTHER amend the claims as follows: 


LISTING OF CLAIMS:

	1. (Currently Amended)	An information processing apparatus for supporting work by a user who uses drawings for a plant, the information processing apparatus comprising:
	a controller configured to
		generate an intermediate model, for at least one of a first drawing and a second drawing that include elements configuring the plant and are judged to have different formats, such that a format of the first drawing and a format of the second drawing are matched; and
		judge whether a difference exists between the first drawing and the second drawing based on the generated intermediate model, 
	wherein when the elements to be depicted in the first drawing as determined based on a first format include an element unnecessary in the second drawing as determined based on a second format, the controller is configured to generate the intermediate model for the first drawing by removing the element unnecessary in the second drawing from the first drawing, and 
	wherein the controller is configured to:
		convert each of the first drawing and the second drawing into an abstract model represented by element information indicating the elements and connection information indicating a connection relationship between the elements;
		generate one abstract model based on the first drawing as the intermediate model with information level matching applied thereto; and
		generate display information, when it is judged that a difference exists between the intermediate model and another abstract model based on the second drawing, for displaying a differing portion in a different form than another portion.

	2-3. (Canceled)

	4. (Currently Amended)	The information processing apparatus of claim [[3]]1, wherein
	the abstract model includes a first abstract model for processing by the controller and a second abstract model, yielded by conversion of the first abstract model, for display to the user, and
	the controller is configured to convert elements arranged in series among the elements included in each of the first drawing and the second drawing into element information arranged in series in the first abstract model and in the second abstract model.

	5. (Original)	The information processing apparatus of claim 4, wherein the controller is configured to arrange pieces of the element information determined to be identical between one first abstract model and another first abstract model so that positions of the pieces of the element information in an array direction are identical in the second abstract model.

	6. (Original)	The information processing apparatus of claim 5, wherein the controller is configured to arrange the pieces of the element information determined to be identical between the one first abstract model and the another first abstract model so that the pieces of the element information are facing along one grid line among a plurality of grid lines separated in the array direction at predetermined intervals in the second abstract model.

	7. (Original)	The information processing apparatus of claim 6, wherein when corresponding element information is missing in one of the one first abstract model and the another first abstract model, the controller is configured to display one second abstract model and another second abstract model in a state without the facing element information.

	8. (Original)	The information processing apparatus of claim 4, wherein the controller is configured to convert elements arranged in parallel among the elements included in the first drawing and in the second drawing into element information arranged in parallel in the first abstract model and in the second abstract model.

	9. (Original)	The information processing apparatus of claim 8, wherein the controller is configured to arrange pieces of the element information determined to be identical between one first abstract model and another first abstract model so that an arrangement relationship is identical in each second abstract model, and positions of the pieces of the element information in one direction are identical in the second abstract model.

	10. (Original)	The information processing apparatus of claim 8, wherein when the connection information associated with certain element information in one first abstract model is different from the connection information associated with element information determined to be identical to the certain element information in another first abstract model, the controller is configured to display one second abstract model and another second abstract model in a state such that the connection information differs.

	11. (Currently Amended)	An information processing method for execution by an information processing apparatus that supports work by a user who uses drawings for a plant, the information processing method comprising:
	judging whether a first drawing and a second drawing including elements configuring the plant have different formats;
	generating an intermediate model, when the first drawing and the second drawing are judged to have different formats, for at least one of the first drawing and the second drawing such that a format of the first drawing and a format of the second drawing are matched; 
	judging whether a difference exists between the first drawing and the second drawing based on the generated intermediate model, 
	generating the intermediate model, when the elements to be depicted in the first drawing as determined based on a first format include an element unnecessary in the second drawing as determined based on a second format, for the first drawing by removing the element unnecessary in the second drawing from the first drawing;
	converting each of the first drawing and the second drawing into an abstract model represented by element information indicating the elements and connection information indicating a connection relationship between the elements;
	generating one abstract model based on the first drawing as the intermediate model with information level matching applied thereto; and
	generating display information, when it is judged that a difference exists between the intermediate model and another abstract model based on the second drawing, for displaying a differing portion in a different form than another portion.

	12. (Currently Amended)	A non-transitory computer readable medium storing a program executable by one or more processors to cause an information processing apparatus, which supports work by a user who uses drawings for a plant, to execute functions comprising:
	judging whether a first drawing and a second drawing including elements configuring the plant have different formats;
	generating an intermediate model, when the first drawing and the second drawing are judged to have different formats, for at least one of the first drawing and the second drawing such that a format of the first drawing and a format of the second drawing are matched; 
	judging whether a difference exists between the first drawing and the second drawing based on the generated intermediate model, 
	generating the intermediate model, when the elements to be depicted in the first drawing as determined based on a first format include an element unnecessary in the second drawing as determined based on a second format, for the first drawing by removing the element unnecessary in the second drawing from the first drawing;
	converting each of the first drawing and the second drawing into an abstract model represented by element information indicating the elements and connection information indicating a connection relationship between the elements;
	generating one abstract model based on the first drawing as the intermediate model with information level matching applied thereto; and
	generating display information, when it is judged that a difference exists between the intermediate model and another abstract model based on the second drawing, for displaying a differing portion in a different form than another portion.

ALLOWABLE SUBJECT MATTER

Claims 1 and 4 – 12 are allowed.

The following is an examiner's statement of reasons for allowance: 
Independent claim 1, as amended by the Applicant, recites: 

“generate an intermediate model, for at least one of a first drawing and a second drawing that include elements configuring the plant and are judged to have different formats, such that a format of the first drawing and a format of the second drawing are matched; and
		judge whether a difference exists between the first drawing and the second drawing based on the generated intermediate model, 
	wherein when the elements to be depicted in the first drawing as determined based on a first format include an element unnecessary in the second drawing as determined based on a second format, the controller is configured to generate the intermediate model for the first drawing by removing the element unnecessary in the second drawing from the first drawing, and 
	wherein the controller is configured to:
		convert each of the first drawing and the second drawing into an abstract model represented by element information indicating the elements and connection information indicating a connection relationship between the elements;
		generate one abstract model based on the first drawing as the intermediate model with information level matching applied thereto; and
		generate display information, when it is judged that a difference exists between the intermediate model and another abstract model based on the second drawing, for displaying a differing portion in a different form than another portion.”

Amended Claim 1 as a whole is not found in the prior art, either singly or in an obvious combination. The closest prior art discovered is the combination of 
Srivastava Publication(US 2020/0336508 A1), Jeong et al. (Publication: 2015/0026154 A1), Maluf et al. (Patent: US 8,224,472 B1), Chen et al. (Publication: 2007/0294221 A1), and Matsugu et al. (Patent: US 6,463,176 B1.)

However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination. Accordingly, claim 1 is allowed.

Independent claims 11 and 12 include allowable subject matter as found in claim 1, and are therefore allowed for the reasons set forth above with respect to claim 1.

Claims 4 – 10 are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616